
	

113 S757 RS: Multispecies Habitat Conservation Plan Implementation Act
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 122
		113th CONGRESS
		1st Session
		S. 757
		[Report No. 113–68]
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 without amendment
		
		A BILL
		To provide for the implementation of the multispecies
		  habitat conservation plan for the Virgin River, Nevada, and Lincoln County,
		  Nevada, to extend the authority to purchase certain parcels of public land, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Multispecies Habitat Conservation
			 Plan Implementation Act.
		2.Implementation
			 of multispecies habitat conservation plans
			(a)Virgin River,
			 NevadaSection 3(d)(3)(B) of
			 Public Law 99–548 (100 Stat. 3061, 116 Stat. 2018) is amended by inserting
			 and implementation after development.
			(b)Lincoln County,
			 NevadaSection 5(b)(1)(B) of
			 the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1048), is
			 amended by inserting and implementation after
			 development.
			3.Extension of
			 purchase authority and withdrawalsSection 3 of Public Law 99–548 (100 Stat.
			 3061, 113 Stat. 1501A–166) is amended—
			(1)in subsection (e)—
				(A)in paragraph (1)(A), by striking For
			 a period of 12 years after the date of the enactment of this Act and
			 inserting Until November 29, 2021;
				(B)in paragraph (3), by striking Not
			 later than 10 years after the date of the enactment of this subsection
			 and inserting Not later than November 29, 2021; and
				(C)in paragraph (5), by striking the
			 date that is 12 years after the date of the enactment of this
			 subsection and inserting November 29, 2021; and
				(2)in subsection (f)(3), by striking
			 the date that is 12 years after the date of the enactment of this
			 subsection and inserting November 29, 2021.
			
	
		June 27, 2013
		Reported without amendment
	
